DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being incomplete because it depends from cancelled claim 8.  See MPEP § 608.01(n).   For the purpose of this Office Action said claim has been treated as if depending from claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 13-15, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deevi et al. (US 5,692,291).
Regarding claim 1, 13-14 and 18-19, Deevi teaches an apparatus 21 arranged to heat smokable material to volatilize at least one component of the smokable material 23, the apparatus comprising: 
a housing 31, the housing having a first opening 27 at a first end 29 through which a consumable article 23 containing smokable material 23 can be removably inserted into the apparatus (fig. 1 & 2 col. 4 lines 49-57); 
at least one heater arrangement 43 arranged within the housing 31 for heating smokable material 23 within the consumable article when in use (col. 5 lines 25-42); 
a hollow chamber (depicted in fig. 3A, the area located between the opening at the first opening 27 and front portion 121 of the heater arrangement 43) between the first opening 27 and the at least one heater arrangement 43, the hollow chamber surrounding at least a portion of the consumable article 23 when the consumable article is inserted into the apparatus device (col. 10 lines 52-58), 
wherein an inner wall of the hollow chamber and the at least a portion of the consumable article 23 define an air gap there between (depicted in fig. 3A, the area between the front portion 121 of the heater arrangement 43 and the rear face 181 of the cap 83’), and wherein the apparatus comprises one or more ventilation pathways 179 that, when the apparatus is in use, allow air to flow into the air gap between the consumable article and the inner wall or and/or hot vapors that have escaped from the consumable article to flow out of the apparatus (The cap 83A is formed with a plurality longitudinal holes or passages 179A extending through the cap from the rounded or beveled forward end 93A to a rear face 181A for providing a flow of air into the space in the heater fixture 39A for receiving the cigarette 23; col. 18 lines 60-64)
the hollow chamber comprising a gripping section arranged to grip the consumable article when the consumable article is inserted in the apparatus and a region or regions of the consumable article that are contacted by the gripping section (The inside diameter of the inner wall 177 of the cap 83 is preferably no larger than the outside diameter of the cigarette 23, and is preferably slightly smaller so that the cigarette is compressed upon insertion in the lighter 25 and held securely in place in an interference fit; col. 18 lines 52-56).
Regarding claim 4-5, Deevi teaches the hollow chamber comprises a first open end and wherein the hollow chamber is arranged so that the first open end is positioned towards the first opening of the apparatus and the hollow chamber is arranged so that the second open end is positioned towards the heating arrangement (fig. 3A).
Regarding claim 20, Deevi depicts in fig. 6 the heating arrangements 43 attached to one another forming by what appeared to be lobes therefore reading on the limitation of “formed the gripping section comprises a plurality of lobes spaced apart circumferentially around an inner surface of the hollow chamber, each lobe contacting the consumable article so that the consumable article is gripped between the pluralities of lobes, in use (inherit)”.
Regarding claim 15 and 21, Deevi further teaches the heater elements 43 and the heater fixture 39 are provided with additional characteristics to avoid other problems associated with heating and repeated heating. For example, it is expected that, during heating, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-10, 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi et al. (US 5,692,291).
Regarding claim 9-10, Deevi teaches apparatus comprises a collar 93 defining or surrounding the first opening (A forward edge 93 of the cap 83 is preferably disposed at or extending slightly outside the first end 29; col. 10 lines 54-56). Deevi further discloses the collar 93 preferably includes an internally beveled or rounded portion (equivalent to claimed ridges) to facilitate guiding the consumable article 23 (col. 10 lines 56-58) wherein at least one of the one or more ventilation pathways 179 is defined by a first neighboring pair of ridges (depicted in fig. 3A) configured to engage with the consumable article 23 received with the apparatus in 
Regarding claim 6, Deevi teaches wherein the heating arrangement 43 comprises a heating tube (fig. 6: In the outline 115, the heater elements 43 are attached to one another at their rear ends 101 by a rear portion 117 of the cut sheet outline 115 and, at front ends 119, by a portion that forms a front portion 121 of the heater assembly 89; col. 11 line 40-44) and wherein the second open end of the hollow chamber engages with an end of the heating tube (fig. 3A).
Regarding claim 17, Deevi teaches an object of this invention to provide a system in which condensation of aerosol onto heating elements and other structural components of a lighter is minimized (col. 2 lines 38-40) but does not explicitly  wherein hot vapors that escape the consumable article in use condense on the inner wall of the hollow chamber. However since it has been held that wherein that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed 
Regarding claim 16 and 22, Deevi teaches that the cigarette is compressed up insertion but does not explicitly teach the gripping section defines a substantially oval aperture in the hollow chamber and wherein the gripping section compresses the region of the consumable that is in the oval aperture into an oval shape, in use. However it has been It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi et al. (US 5,692,291) as applied to claim 1 above, and further in view of Abramov et al. (US 2014/0338680).
Regarding claim 2-3, Deevi does not explicitly disclose the hollow chamber comprises a cooling structure on an outer surface to increase heat flow away from the hollow chamber when the apparatus is in use and the cooling structure comprises at least one cooling fin. However Abramov, in the same field of endeavor as an apparatus for heating a smokable material, discloses  an apparatus 1 may comprise a heat exchanger 15 configured to warm the air before it enters the Smokable material 5 and/or to cool the air before it is drawn through the mouthpiece 6. For example, the heat exchanger 15 may be configured to use heat extracted from the air entering the mouthpiece 6 to warm new air before it enters the smokable material 5 [0089]. The heat exchanger of Abramov is applied for the same purpose as the claimed invention therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the apparatus of Deevi to include . 
Claims 7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi et al. (US 5,692,291) as applied to claim 1 above, and further in view of Count et al. (US 5,954,979).
Regarding claim 7, 11-12, Deevi does not explicitly teach one or more engagement formations. However Counts in the same field of endeavor as an apparatus for heating a smokable material discloses in fig. 7A a plurality of circumferentially elongate ports 352 are formed in the porting ring 330. The ports 352 extend axially in a direction toward the base portion 300 of the heater fixture 39. The ports 352 of the parting ring 330 are each preferably elongate in the circumferential direction and may optionally include a rib 353 to provide rigidity and/or further divide air flow as it passes through the porting ring 330. The ports 352 are shaped so as to spread airflow circumferentially as it is being drawn toward the base portion 300 of the heater fixture 39 col. 12 lines 7-17. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the apparatus of Deevi to include the ports (equivalent to claimed engagement formations) in order to spread airflow as it I drawn to the heating arrangement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                        

/ERIC YAARY/Examiner, Art Unit 1747